Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This application is a 371 of PCT/JP2018/033017.
The amendment filed on September 6, 2022 has been entered.
Claims 1-6 are pending.

Election/Restrictions
Applicant elected without traverse of Group I in the reply filed on March 4, 2022.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.

Declaration under 37 C.F.R. 1.132
The declaration under 37 CFR 1.132 filed September 6, 2022 is insufficient to overcome the rejection of claims 1-4 and 6 based upon Hashizume (US 2011/0165605 – form PTO-1449), Lohscheidt (US 2009/0317515 – form PTO-892), Hede (US 2014/0256610 – form PTO-892), and Miracle (US 2015/0203796 – form PTO-892) as set forth in the last Office action because:  MPEP 716.02 (d) states that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”.  In the instant application, Test Example 1 and Table 1 is limited to a composition comprising a “Protein-glutaminase” Amano “500 (see paragraph [0048]) and a specific amount of MgCl2, 6.1% by weight.  However, claims 1-4 and 6 are directed to a composition comprising of any protein deamidase and any amount of magnesium chloride or magnesium chloride of 1-6% or 1-10% by weight or 0.01 to 2.0 mg/u. Therefore, the results of Test Example 1 and Table 1 is insufficient to rebut the prima facie case because the alleged unexpected results are not commensurate in scope with the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Withdrawn rejection
Applicant’s arguments, see page 3 of the Remarks, filed September 6, 2022, with respect to claims 1-6 have been fully considered and are persuasive.  Claims 1 and 6 have been amended to clarify what constitutes a “stabilized” protein deamidase.  Therefore, the rejection of claims 1-6 under 35 U.S.C. 112(b) has been withdrawn. 

New rejection

Claims 1 and 6 and claims 2-4 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite the limitation “activity”.  The metes and bounds of the limitation in the context of the above claims are not clear to the Examiner. It is unclear what functions of the deamidase is encompassed by the limitation, enzyme activity, specific activity, substrate specificity, and etc.  Therefore, it is unclear which compositions are encompassed by the claims.  Clarification is requested.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “compared to .. the stabilized dry protein deamidase composition.., and a stabilizing agent is not added” in lines 4-5.  The metes and bounds of the limitation in the context of the claim are not clear. It is unclear how the “stabilized composition” does not have a stabilizing agent.  Clarification is requested. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New rejection
Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a genus of stabilized dry protein deaminase composition at any pH or pH of 2-5 comprising any protein deamidase and any amount of magnesium chloride or magnesium chloride of 1-6% or 1-10% by weight, wherein the stabilized dry protein deamidase has any activity after storage for one month at 40°C of at least 60% as compared to any activity of the stabilized dry protein deamidase composition stored for one moth at -20°C. 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “activity after storage for one month at 40°C of at least 60% as compared to any activity of the stabilized dry protein deamidase composition stored for one moth at -20°C” fails to provide a sufficient description of the claimed genus as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to a composition comprising of 500 u/g of a protein glutaminase “Amano 500” (Chryseobacterium proteolyticum protein glutaminase EC 3.5.1.44) and a magnesium content of 2.2 % or 6.5% by weight or 0.05 mg/u or 0.13 mg/u, wherein the protein glutaminase has enzymatic activity after storage for one month at 40°C of at least 60% as compared to the enzyme activity of the stabilized dry protein glutaminase composition stored for one month days at -20° (Example 2 and Table 2) or a composition comprising having a pH of 2-5 comprising of 500 u/g of a protein glutaminase “Amano 500” (Chryseobacterium proteolyticum protein glutaminase EC 3.5.1.44) and a magnesium content of 2.5% by weight or 0.05 mg/u and a calcium chloride content of 4.0% by weight or 0.08 mg/u, wherein the protein glutaminase has enzymatic activity after storage for one month at 40°C of at least 60% as compared to the enzyme activity of the stabilized dry protein glutaminase composition stored for one month days at -20° (Example 4 and Table 4).    While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the claimed genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Although the specifications discloses exemplary protein deamidases and range of concentration of magnesium chloride, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of protein deaminase and concentration of magnedium chrloride results in the claimed genus of compositions, wherein the stabilized dry protein deamidase has any activity after storage for one month at 40°C of at least 60% as compared to any activity of the stabilized dry protein deamidase composition stored for one moth at -20°C
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-4 and 6. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising of 500 u/g of a protein glutaminase “Amano 500” (Chryseobacterium proteolyticum protein glutaminase EC 3.5.1.44) and a magnesium content of 2.2 % or 6.5% by weight or 0.05 mg/u or 0.13 mg/u, wherein the protein glutaminase has enzymatic activity after storage for one month at 40°C of at least 60% as compared to the enzyme activity of the stabilized dry protein glutaminase composition stored for one month days at -20° (Example 2 and Table 2) or a composition comprising having a pH of 2-5 comprising of 500 u/g of a protein glutaminase “Amano 500” (Chryseobacterium proteolyticum protein glutaminase EC 3.5.1.44) and a magnesium content of 2.5% by weight or 0.05 mg/u and a calcium chloride content of 4.0% by weight or 0.08 mg/u, wherein the protein glutaminase has enzymatic activity after storage for one month at 40°C of at least 60% as compared to the enzyme activity of the stabilized dry protein glutaminase composition stored for one month days at -20° (Example 4 and Table 4), does not reasonably provide enablement for a stabilized dry protein deaminase composition at any pH or pH of 2-5 comprising any protein deamidase and any amount of magnesium chloride or magnesium chloride of 1-6% or 1-10% by weight, wherein the stabilized dry protein deamidase has any activity after storage for one month at 40°C of at least 60% as compared to any activity of the stabilized dry protein deamidase composition stored for one moth at -20°C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a stabilized dry protein deaminase composition at any pH or pH of 2-5 comprising any protein deamidase and any amount of magnesium chloride or magnesium chloride of 1-6% or 1-10% by weight, wherein the stabilized dry protein deamidase has any activity after storage for one month at 40°C of at least 60% as compared to any activity of the stabilized dry protein deamidase composition stored for one moth at -20°C. 
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of protein deamindases and any amount of magnesium chloride or range of concentration of magnesium chloride.  In the instant case, the specification is limited to a composition comprising of 500 u/g of a protein glutaminase “Amano 500” (Chryseobacterium proteolyticum protein glutaminase EC 3.5.1.44) and a magnesium content of 2.2 % or 6.5% by weight or 0.05 mg/u or 0.13 mg/u, wherein the protein glutaminase has enzymatic activity after storage for one month at 40°C of at least 60% as compared to the enzyme activity of the stabilized dry protein glutaminase composition stored for one month days at -20° (Example 2 and Table 2) or a composition comprising having a pH of 2-5 comprising of 500 u/g of a protein glutaminase “Amano 500” (Chryseobacterium proteolyticum protein glutaminase EC 3.5.1.44) and a magnesium content of 2.5% by weight or 0.05 mg/u and a calcium chloride content of 4.0% by weight or 0.08 mg/u, wherein the protein glutaminase has enzymatic activity after storage for one month at 40°C of at least 60% as compared to the enzyme activity of the stabilized dry protein glutaminase composition stored for one month days at -20° (Example 4 and Table 4).
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can make a composition comprising of protein deamidases and magnesium chloride using well-known and widely used techniques in the art, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose a delineated set of protein deaminases and concentration of magnesium chloride comprised in a composition, wherein the stabilized dry protein deamidase has any activity after storage for one month at 40°C of at least 60% as compared to any activity of the stabilized dry protein deamidase composition stored for one moth at -20°C.  
In the absence of: (a) rational and predictable scheme for making a stabilized dry protein deamindase composition, wherein the stabilized dry protein deamidase has any activity after storage for one month at 40°C of at least 60% as compared to any activity of the stabilized dry protein deamidase composition stored for one moth at -20°C, (b) a correlation between concentration of magnesium chloride and a stabilized dry protein deamidase having any activity after storage for one month at 40°C of at least 60% as compared to any activity of the stabilized dry protein deamidase composition stored for one moth at -20°C, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible combination of protein deamidaes and concentration of magnesium chloride to arrive at the claimed invention.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (1) a stabilized dry protein deamidase composition other than the stabilized dry protein glutaminase composition described in Examples 2 and 4 and (2) which combinations of protein deaminase and concentration of magnesium to use in order to arrive at the claimed stabilized dry protein deamindase composition, wherein the stabilized dry protein deamidase has any activity after storage for one month at 40°C of at least 60% as compared to any activity of the stabilized dry protein deamidase composition stored for one moth at -20°C.
The amount of direction or guidance presented and the existence of working examples.  
The specification does not disclose of a delineated set of protein deaminase and concentration of magnesium chloride that can be used to arrive at the claimed composition.  Therefore, the specification fails to teach a set of protein deaminase and concentration of magnesium chloride that can be used to arrive at the claimed composition. The specification is limited to a composition comprising of 500 u/g of a protein glutaminase “Amano 500” (Chryseobacterium proteolyticum protein glutaminase EC 3.5.1.44) and a magnesium content of 2.2 % or 6.5% by weight or 0.05 mg/u or 0.13 mg/u, wherein the protein glutaminase has enzymatic activity after storage for one month at 40°C of at least 60% as compared to the enzyme activity of the stabilized dry protein glutaminase composition stored for one month days at -20° (Example 2 and Table 2) or a composition comprising having a pH of 2-5 comprising of 500 u/g of a protein glutaminase “Amano 500” (Chryseobacterium proteolyticum protein glutaminase EC 3.5.1.44) and a magnesium content of 2.5% by weight or 0.05 mg/u and a calcium chloride content of 4.0% by weight or 0.08 mg/u, wherein the protein glutaminase has enzymatic activity after storage for one month at 40°C of at least 60% as compared to the enzyme activity of the stabilized dry protein glutaminase composition stored for one month days at -20° (Example 4 and Table 4).   
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US 2011/0165605 – form PTO-1449), Lohscheidt (US 2009/0317515 – form PTO-892), Hede (US 2014/0256610 – form PTO-892), and Miracle (US 2015/0203796 – form PTO-892).
Regarding claim 1, Hashizume discloses a dry protein deamidase (a Chyrseobacterium proteolyticum 9670 protein glutaminase), wherein the protein deamidase has increased stability ([0012]-[0013] and [0118]).  The protein deamidase of Hashizume is a hydrolase.
Hashizume does not disclose a dry protein deamidase composition comprising magnesium chloride. However, addition of magnesium chloride to increase stability of a solid/dry enzyme composition was known in the prior art.
Regarding claim 1, Lohscheidt discloses adding divalent cations, including magnesium, to increase the storage stability of a dry enzyme composition comprising of any enzyme, including a hydrolase, ([0005], [0009], [0020], and [0078]).  Regarding claims 2-3, the divalent cations of the composition of Lohscheidt are present in an amount of 1 to 30%, 5 to 25%, or 10 to 20% by weight, which falls within the range 1-10% by weight recited in claim 2 or the range 1-6 % by weight recited in claim 3 ([0016]).  Regarding claim 4, Lohscheidt discloses enzyme activity of 2000 – 20,000 u/g ([0028]).  An enzyme activity of 2000 u/g for 5% weight of magnesium equates to 0.25 mg/u of the magnesium content in the enzyme composition, which falls within the range of 0.01 to 2.0 mg/u recited in claim 4.  Regarding claim 6, the pH of the enzyme composition of Lohscheidt ranges from 4 to 4.5, which falls within the pH range of 2-5 in solution ([0064]). Measurement of pH in 1 wt% solution in deionised water is standard practice in the art (see Miracle, [0003], [0048], and claim 2).  
Regarding claims 1-3, Hede discloses adding magnesium chloride to increase the storage stability of a dry enzyme composition comprising of a hydrolase ([0011]-[0012], and [0014]).  Regarding claims 2-3, the magnesium chloride of the composition of Hede are present in an amount of 0.005-5% by weight, which falls within the range of 1-10% by weight recited in claim 2 or the range 1-6% by weight recited in claim 3 ([0013]).  
Regarding the limitation of having an activity after storage for one month at 40°C of at least 60% as compared to the activity of the stabilized dry protein deamidase composition stored for one moth at -20°C recited in claims 1 and 6, such property is an inherent characteristic that necessarily flows from a composition comprising the dry stabilized protein deaminase of Hashizume (the same Chyrseobacterium proteolyticum 9670 protein glutaminase used by Applicant) and concentration of magnesium chloride taught by Lohscheidt and Hede (which falls within the claimed concentration of magnesium chloride recited in claims 2-4).  Combining the dry stabilized Chyrseobacterium proteolyticum 9670 protein glutaminase and magnesium chloride as suggested by Lohscheidt and Hede inherently results in the recited activity of the protein glutaminase even if the prior art did not discuss or recognize such a property.  See MPEP 2112.  
Therefore, in combining the teachings of Hashizume, Lohscheidt, Hede, and Miracle, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to increase the stability of the dry enzyme composition comprising the protein deaminase of Hashizume by adding magnesium chloride in the range of 1-10 or 1-6% by weight or 0.01 to 2.0 mg/u at a pH of 2-5 as taught by Lohscheidt and Hede.  One having ordinary skill in the art would have been motivated to add magnesium chloride to the protein deamidase composition of Hashizume to increase the stability of the composition.  One having ordinary skill in the art would have had a reasonable expectation of success since Hashizume discloses a dry protein deamidase composition and Lohscheidt and Hede disclose adding magnesium/magnesium chloride to a dry enzyme composition comprising a hydrolase to increase stability of the enzyme composition.    Using the known technique of adding magnesium chloride for increasing stability of a dry composition of a hydrolase, such as a protein deamidase would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (addition of magnesium chloride to stabilize a dry enzyme composition) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (the dry enzyme composition comprising a protein deamidase of Hashizume) in the prior art and the results would have been predictable to one of ordinary skill in the art.  See MPEP 2143.  Further, it would have been well within the knowledge of one having ordinary skill in the art to vary and optimize the amount of the magnesium chloride and the pH of the enzyme composition.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.  
Therefore, the above references render claims 1-4 and 6 prima facie obvious.
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Lohscheidt does not cure the deficiencies of the teachings of Hashizume because Lohscheidt neither teaches nor suggest the recited protein deaminase or the recited MgCl2.  
This is not found persuasive.  Regarding Applicant’s argument that Lohscheidt does not teach recited MgCl2, the instant rejection is an obviousness rejection based on the combined teachings of Hashizume, Lohscheidt, Hede, and Miracle. Lohscheidt discloses adding divalent cations, including magnesium, to increase the storage stability of a dry enzyme composition comprising of any enzyme, including a hydrolase, ([0005], [0009], [0020], and [0078]) and Hede discloses adding magnesium chloride to increase the storage stability of a dry enzyme composition comprising of a hydrolase ([0011]-[0012], and [0014]).  Regarding Applicant’s argument that Lohscheidt does not teach a protein deaminase, the instant rejection is an obviousness rejection based on the combined teachings of Hashizume, Lohscheidt, Hede, and Miracle.  Hashizume is relied upon for disclosure of the protein deaminase.
Applicant argues that Hede does not cure the deficiencies of the teachings of Hashizume because Hede disclose a laundry list of enzymes, only one of which is a hydrolase. 
This is not found persuasive. The instant rejection is an obviousness rejection based on the combined teachings of Hashizume, Lohscheidt, Hede, and Miracle.  Hashizume is relied upon for disclosure of the protein deaminase.  Further, Lohscheidt discloses adding divalent cations, including magnesium, to increase the storage stability of a dry enzyme composition comprising of any enzyme, including a hydrolase, ([0005], [0009], [0020], and [0078]).  
Applicant argues that Miracle does not cure the deficiencies of the teachings of Hashizume because Miracle does not suggest a pH solution of 2 or higher.  
This is not found persuasive.  The instant rejection is an obviousness rejection based on the combined teachings of Hashizume, Lohscheidt, Hede, and Miracle.  Lohscheidt is relied upon for disclosure that the pH of the enzyme composition of Lohscheidt ranges from 4 to 4.5, which falls within the pH range of 2-5 in solution ([0064]). Miracle was cited to support that measurement of pH in 1 wt% solution in deionised water is standard practice in the art (see Miracle, [0003], [0048], and claim 2).  
Applicant argues that the claimed invention leads to unexpected results obtained by the combination of a protein deaminase and a specific magnesium salt MgCl2 as shown by the Declaration filed under 37 C.F.R 1.132 and shown in Test Example 1 and Table 1 of the instant specification.  
This is not found persuasive.  MPEP 716.02 (d) states that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”.  In the instant application, Test Example 1 and Table 1 is limited to a composition comprising a “Protein-glutaminase” Amano “500 (see paragraph [0048]) and a specific amount of MgCl2, 6.1% by weight.  However, the claims 1-4 and 6 are directed to a composition comprising of any protein deamidase and any amount of magnesium chloride or magnesium chloride of 1-6% or 1-10% by weight or 0.01 to 2.0 mg/u. Therefore, the results of Test Example 1 and Table 1 is insufficient to rebut the prima facie case because the alleged unexpected results are not commensurate in scope with the claims.  
Applicant argues that none of the cited references suggest that magnesium chloride can provide enhanced benefits over other magnesium compounds because Lohscheidt discloses only magnesium sulfate as the specific example of the organic or inorganic salt of divalent cations and never suggest magnesium chloride and Hede exemplifies not only magnesium chloride but also other magnesium salt and only magnesium sulfate is specifically used in the examples.  
This is not found persuasive.  MPEP 2123 states that a “reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments…Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.. "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”.  In the instant application, use of magnesium sulfate in specific examples or as a preferred embodiment does not teach away from using other magnesium salts, such as MgCl2 because Lohscheidt disclose using magnesium to increase the storage stability of a dry enzyme composition comprising of any enzyme, including a hydrolase, and Hede discloses adding magnesium chloride to increase the storage stability of a dry enzyme composition comprising of a hydrolase ([0011]-[0012], and [0014]). 
Applicant argues that the claimed invention leads to unexpected results at pH 2, 3, and 4 as shown by Table 4 and Examples 6-8 of the instant specification.  
This is not found persuasive.  MPEP 716.02 (d) states that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”.  In the instant application, Table 4 is limited to a composition comprising a “Protein-glutaminase” Amano “500 (see paragraph [0048]) and a specific amount of MgCl2, 2.% by weight or 0.05 mg/u and specific amount of calcium chloride of 4.0% or 0.08 mg/u.  However, the claim 6 is directed to a composition comprising of any protein deamidase and any stabilizing agent. Therefore, the results of Table 4 and Examples 6-8 is insufficient to rebut the prima facie case because the alleged unexpected results are not commensurate in scope with the claims.  
Hence the rejection is maintained.

Conclusion

	Claims 1-6 are pending.

	Claim 5 is withdrawn.

	Claims 1-4 and 6 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652